Citation Nr: 1448894	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-13 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of Department of Veterans Affairs (VA) nonservice-connected disability pension benefits, in the calculated amount of $19,140.00.






ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to January 1973.   

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2011 decision, by the Committee on Waivers and Compromises (Committee) of the Milwaukee, Wisconsin, Regional Office (RO), which denied the Veteran's request for waiver of the recovery of an overpayment of his nonservice-connected pension benefits, in the calculated amount of $19,140.  The Veteran perfected a timely appeal to that decision.  

The record before the Board consists of paper claims files and an electronic file known as Virtual VA.  


FINDINGS OF FACT

1.  A rating decision of March 2010 granted entitlement to nonservice-connected disability pension, with entitlement to special monthly pension, based on the need of aid and attendance, effective October 20, 2009.  This award was based only on his wife's reported income from earnings.  

2.  A notice of the award was issued to the Veteran in April 2010; attached to that letter was VA Form 21-8768, wherein the RO informed the Veteran that pension was an income based program and that any changes in income or net worth must be promptly reported to VA and that all income from all sources must be reported.  

3.  In June 2010, the Veteran presented evidence showing that he had been awarded Social Security disability benefits, effective March 2010, and he would begin receiving benefits in the amount of $1,683.00 per month, with an effective date in May 2010.  

4.  In March 2011, the Veteran's nonservice connected pension benefits were terminated effective May 1, 2010, based on evidence showing that the Veteran had failed to report his children's income from SSA.  This action resulted in the creation of an overpayment in the calculated amount of $19,140.00.  

5.  There was no fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the pension overpayment in the amount of $19,140.00.  

6.  The Veteran would not be unjustly enriched if a waiver of the overpayment were granted.  

7.  The Veteran's assets and income, with consideration of the costs of life's basic necessities, is not sufficient to permit repayment of the overpayment indebtedness of $19,140.00 without resulting in undue hardship to the Veteran, the collection of that indebtedness would defeat the purpose of the pension benefit program, and collection would otherwise be inequitable.  


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected disability pension benefits, in the amount of $19,140.00, would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

Generally, VA has a duty to inform the appellant of the evidence needed to substantiate a claim and to assist him or her in obtaining the relevant evidence to support that claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the United States Court of Appeals for Veterans Claims (the Court) held that VA's duty to notify and assist is not applicable to cases involving the waiver of recovery of overpayment claims.  In any case, the Board notes that the Veteran has engaged the services of a representative and has been provided with ample opportunity to submit evidence and argument in support of his claim.  


II.  Factual background.

The Veteran filed an application for disability pension benefits (VA Form 21-526) in October 2009.  In that application, the Veteran reported that he last worked in September 2009.  He further reported that he had no income.  

Received in March 2010 was a declaration of status of dependents (VA Form 21-686c), wherein the Veteran indicated that he was married to S. W., and that they had three dependent children.  The Veteran reported that his only source of income for the next 12 months was derived from his wife's wages.  

By letter dated in April 2010, the Veteran was informed that he had been awarded nonservice-connected disability pension benefits, with entitlement to aid and attendance, effective October 20, 2009, payable November 1, 2009.  The Veteran was informed that his award was based on his wife's earnings of $6,480.  The Veteran was also informed that he was being paid additional benefits for his spouse, and his three children.  Attached to that letter was a copy of VA Form 21-8768, which advised the Veteran that he was required to notify the VA immediately of any changes in the status of his dependents and income, and that failure to promptly inform the VA of such changes would result in the creation of an overpayment in his account.  

Received in June 2010 is a copy of a letter to the Veteran from the Social Security Administration (SSA), dated April 30, 2010, informing him that he was entitled to monthly disability benefits beginning March 2010.  The letter noted that the Veteran was found to have become disabled on September 23, 2009.  He was told that he would receive a lump sum payment of $3,366.00 around May 6, 2010, money which is due for the months of March and April; thereafter, he would receive a monthly payment of $1,683.00, beginning in June 2010.  

Received in December 2010 was an Improved Pension Eligibility Verification Report (EVR), wherein the Veteran indicated that he was in receipt of social security benefits in the amount of $1,683.00 per month.  The Veteran also reported that his wife and child were also receiving social security benefits in the amount of $210 per month.  

Received in January 2011 was another EVR, wherein the Veteran reported receiving SSA benefits in the amount of $1,683.00 per month.  The Veteran also reported that his wife was also receiving SSA benefits in the amount of $210 per month, and his three children were also receiving $210 per month, each.  

Based upon the above information, by letter dated in March 2011, the RO proposed terminating the Veteran's disability pension benefits, effective May 1, 2010 because his countable income exceeded the maximum income limit for a married Veteran with three children.  This action resulted in the creation of an overpayment in the amount of $19,140.00.  

Received in May 2011 was VA Form 21-8416, reflecting medical expenses for the Veteran for the period from October 20, 2009 through October 31, 2010, totaling $4,883.00.  Subsequently, in October 2011, action was taken to consider unreimbursed medical expenses, effective November 1, 2009, thereby reducing the overpayment by $3,447.  

The Veteran's request for waiver of the overpayment was received in August 2011.  Submitted in support of the request was a Financial Status Report (VA Form 5655), dated in July 2011.  According to the FSR, the Veteran reported that he received $1,683 in monthly SSA income.  The Veteran also reported that his spouse received $210 in monthly SSA income.  The Veteran reported that his monthly expenses totaled $2,247 which included $800 for food, $282 for utilities and heat, $300 for automobile care and operation, $300 for clothing, $189 for telephone, $153 for car insurance, $93 for life insurance, and $130 for cable.  He reported that he paid $703 a month on installment contracts or other debt.  The total amount of monthly expenses exceeds the Veteran's monthly income by $354.  The Veteran reported that he has $300 in savings.  He reported owning a truck and two other vehicles.  

In a September 2011 decision, the Committee denied the Veteran's waiver request.  The Committee indicated that it had not found fraud, misrepresentation, or bad faith on the part of the Veteran in creating the indebtedness.  Then, the Committee considered whether collection of the overpayment would be against equity and good conscience.  The Committee explained that the overpayment was created because the Veteran failed to include the income of his three children from SSA in a timely manner, and he was at fault as a result.  The Committee also noted that the Veteran's monthly expenses could be adjusted to allow repayment of the debt without causing financial hardship.  Accordingly, the Committee determined that collection of the debt does not defeat the purpose of the benefit, and failure to make restitution would result in unfair gain to the Veteran at the expense of the Government, causing unjust enrichment; collection of the debt would not be against equity and good conscience.


III.  Legal analysis.

Nonservice-connected pension is payable to a Veteran of wartime at rates prescribed by law, reduced by the amount of the Veteran's annual income. 38 U.S.C.A. § 1521.  For pension purposes, payments of any kind from any source will be counted as income during the 12-month annualization period in which received, unless specifically excluded under the provisions of 38 C.F.R. § 3.272.  38 C.F.R. § 3.271(a).  Compensation paid by the Social Security Administration for a disability is explicitly included in countable income.  38 C.F.R. § 3.271(g).  

A person who is receiving pension benefits is required to report to VA in writing any material change or expected change in net worth, in his or her income or that of a spouse or dependent child, or in another circumstance that affects the payment of benefits.  38 U.S.C.A. § 1506(3); 38 C.F.R. §§ 3.277(b), 3.660.  An overpayment is created when a payee has received monetary benefits to which he or she is not entitled.  38 C.F.R. § 1.962.  

The law provides that there shall be no collection of an overpayment, or any interest thereon, which results from participation in a benefit program administered under any law by VA when it is determined that collection would be against equity and good conscience.  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.962.  

Absent fraud, misrepresentation, or bad faith, a waiver of indebtedness may be authorized in a case in which collection of the debt would be against equity and good conscience.  38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965.  In essence, the phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965(a).  

"Equity and good conscience" involves a variety of elements: (1) Fault of the debtor, where the actions of the debtor contribute to creation of the debt; (2) Balancing of faults, weighing fault of the debtor against VA fault; (3) Undue hardship, whether collection would deprive debtor or family of basic necessities; (4) Defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) Unjust enrichment, failure to make restitution would result in unfair gain to the debtor; and (6) Changing position to one's detriment, reliance on VA benefits results in the relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965(a) (1-6).  The list of elements contained in the regulation is not all inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is 'an approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

After careful review of the record, the Board finds that collection of the debt will likely result in undue hardship to the Veteran.  The financial status reports dated in 2011 shows that the Veteran's reported monthly expenses exceed his monthly income.  The Board finds that the reported monthly expenses are reasonable and are incurred to cover the Veteran's bare necessities including food, clothing, and other necessities.  Based on the Veteran's statements, his monthly expenses exceed his monthly income, resulting in a monthly deficiency.  

The evidence of record shows that the Veteran was awarded the nonservice-connected pension in 2010 because he is disabled and is unable to work.  He has no other source of income other than VA and Social Security benefits and is clearly unable to work to supplement his income to repay his debt, even when we consider his wife's social security benefits.  As the Veteran already cannot pay for the costs of life's basic necessities, the Board concludes that the Veteran's assets and income are not sufficient to permit repayment of the overpayment indebtedness of $19,140.00 without resulting in undue hardship.  

Collection of the debt would defeat the purpose of the benefits, which is to compensate and ensure the health and welfare of disabled veterans.  In this case, the Veteran has provided the details of his financial situation, and it is clear that there is a gap between income and monthly expenditures for the basic life necessities.  As such, the Board finds that recovery of those amounts to which the Veteran was not entitled in view of the fact that the Veteran already does not have enough income to meet the basic life expenditures would defeat the purpose of the benefit.  

The Board finds that the failure of the Government to insist upon its right to repayment would not unjustly enrich the Veteran at the expense of the Government.  
The Board finds, therefore, that according to the principles of equity and good conscience and after taking into consideration all of the specifically enumerated elements listed above, it would be unfair to recover the overpayment indebtedness in the amount of $19,140.00.  See 38 C.F.R. § 1.965(a).  Such an end result would not be unduly favorable or adverse to either the Government or the Veteran.  38 U.S.C.A. § 5107(b).  Thus, when viewed collectively, the factors supporting waiver of overpayment outweigh those supporting recovery of the debt.  Accordingly, waiver of recovery of the overpayment of $19,140.00 is in order.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.963, 1.965 (2013).  


ORDER

Waiver of recovery of an overpayment of VA nonservice-connected disability pension benefits, in the calculated amount of $19,140.00, is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


